Citation Nr: 0725641	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple skin cancers 
to include malignant melanoma, compound nevus, intradermal 
nevus, basal cell carcinoma, dysplastic junctional nevus, 
interepidermal carcinoma and seborrheic keratosis, to include 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who had active duty service from 
April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have a skin disease, to include 
malignant melanoma, compound nevus, intradermal nevus, basal 
cell carcinoma, dysplastic junctional nevus, interepidermal 
carcinoma and seborrheic keratosis or chloracne that began in 
service; nor was a malignant tumor present to a compensable 
degree within one year after service; the veteran does not 
have chloracne, or other acneform disease consistent with 
chloracne that was noted to a compensable degree within one 
year of last exposure in service.


CONCLUSION OF LAW

A skin disease, to include multiple skin cancers including 
malignant melanoma, compound nevus, intradermal nevus, basal 
cell carcinoma, dysplastic junctional nevus, interepidermal 
carcinoma and seborrheic keratosis, to include due to 
herbicide exposure, was not incurred in or aggravated by 
service nor may chloracne or a malignant tumor be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in May 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was not provided to the veteran.  However, because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  

The veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of full and complete VCAA notice by 
the RO constituted harmless error given the thorough 
adjudication of this claim in the June 2004 Statement of the 
Case.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

Service Connection for Skin Disease

The veteran served in Vietnam during the Vietnam War.  Based 
on his service, he is presumed to have been exposed to Agent 
Orange.  He contends that service connection is warranted for 
skin disease due to such exposure.  However, because 
treatment records show no condition which may be presumed to 
be due to such exposure, the current skin diseases were not 
present for many years following service, no competent 
evidence relates any current skin disease to service, and 
chloracne was not present to a compensable degree within a 
year of the date of last possible exposure in service and is 
not present now, the claim must be denied.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

Chloracne, or other acneform disease consistent with 
chloracne, shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  These diseases must become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA

Service medical records, including a March 1964 induction 
physical examination report showing no skin diseases.  There 
is a notation that the veteran had a 'spot in back.'  Service 
medical records are entirely silent for complaints or 
findings regarding the skin.  An April 1966 separation 
physical examination report is negative for complaints or 
findings related to skin disease, skin cancer, rash or 
chloracne.  

Post service medical records reflect treatment for skin 
disease from 1992.  His dermatologist J. C. C., M.D., in 
September 1992 noted dysplastic compound nevus with marked 
atypia, left mid-back, discovered in August 1992.  He was 
treated at the Columbia Skin Clinic in July 1993 for basal 
cell carcinoma, right forehead.  Treatment records from 
Carolina Dermatology dated in October 2002 show that the 
veteran had malignant melanomas removed in approximately 
1996.  In 2002, none of the current lesions showed atypia.  
Collectively, these records show multiple skin cancers with 
multiple diagnoses at multiple sites.  Diagnoses included 
dysplastic compound nevus, atypical junctional melancyotic 
atypia, inflamed pigmented seborrheic keratosis, and 
interepidermal carcinoma.  

Records from Greenville Urology do not relate to skin 
disease.  

The veteran alleges that his current skin disease is a result 
of being exposed to Agent Orange while in service in Vietnam.  
The record shows that the veteran served in Vietnam and is 
presumed to have been exposed to Agent Orange during that 
time, and chloracne and certain cancers are a disabilities 
for which presumptive service connection is allowed according 
to 38 C.F.R. § 3.309(e).  There is no competent medical 
evidence of a skin problem before 1992.  Service medical 
records show no complaints or findings.  There is no 
diagnosis of chloracne or any of the presumptive cancers.  

Thus, although there may be skin disease present, there is no 
chloracne.  Clearly, the preponderance of the evidence is 
against a finding that there was chloracne manifest to a 
compensable degree within a year of the date of last possible 
exposure in service.  Therefore, service connection for 
chloracne or any presumptive cancer is not warranted on a 
presumptive basis as due to Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

In this regard, again, the veteran's service medical records 
show that at both induction and separation he had no skin 
abnormalities, complaints or diagnoses.  The Board finds the 
notation of a spot on the back at induction to be a wholly 
unlikely and unpersuasive suggestion of skin cancer that did 
not manifest until approximately 30 years later.  The first 
evidence of a diagnosis or observation of skin disorders is 
in 1992, many years after service.  There is no medical 
evidence of record that shows that the veteran's skin disease 
is related to his service.  Clearly, there is no evidence of 
either a chronic disease in service or continuity of 
symptomatology since service.  Physicians have acknowledged 
that he has skin conditions, but they have not opined that 
any are related to service.  The Board finds no competent 
evidence of a nexus between the current skin disorder, 
variously characterized as skin cancers and other skin 
conditions, and service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The veteran's lay opinion as to the etiology of his disorder 
is not competent medical evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, service connection is not 
warranted for multiple skin cancers to include malignant 
melanoma, compound nevus, intradermal nevus, basal cell 
carcinoma, dysplastic junctional nevus, interepidermal 
carcinoma and seborrheic keratosis, to include due to 
herbicide exposure, on a presumptive basis or a direct basis.


ORDER

Service connection for multiple skin cancers to include 
malignant melanoma, compound nevus, intradermal nevus, basal 
cell carcinoma, dysplastic junctional nevus, interepidermal 
carcinoma and seborrheic keratosis, to include due to 
herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


